UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 3, 2015 Intelligent Systems Corporation (Exact name of registrant as specified in its charter) Georgia 001-09330 58-1964787 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4355 Shackleford Road, Norcross, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (770) 381-2900 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant. On December 3, 2015, the Company engaged Nichols, Cauley & Associates, LLC as the Company’s new independent registered public accounting firmfor the fiscal year ended December 31, 2015 and the quarterly reviews for 2016. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS None SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 4, 2015 INTELLIGENT SYSTEMS CORPORATION (Registrant) By: /s/ Bonnie L. Herron Bonnie L. Herron Chief Financial Officer
